Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed May, 04, 2021. As filed claims 1-20 are pending. 
Priority
This application 03/23/2020 is a continuation of 14/628,273, filed 02/22/2015 ,now U.S. Patent #10597355; 14/628,273 is a continuation of 13/752,384, filed 01/28/2013 ,now abandoned;13/752,384 Claims Priority from Provisional Application 61/591,884, filed 01/28/2012.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 3/23/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of the species compounds as shown below, in the reply filed on 5/04/2021 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicants' elected species have been found not allowable due to the following rejections. 
 As a result, claims 1-20 are examined herein to the extend they read on the elected species. 
Claim Objections
1.Claim 1 is objected to because of the following informalities:  claim 1 recites “producing methylidene malonates and cyanoacrylates “ by reaction “with (C) (i) a malonic acid ester .. or (ii) a cyanoacetate”(emphasis added); said claim language should be corrected to specify that upon reaction with  (C) (i) a malonic acid ester then the methylidene malonates product is formed; while cyanoacrylates product  is resulted upon reaction with a cyanoacetate. Appropriate correction is required.
2. Claim 7 is objected to because of the following informalities: omitted end period.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nature and scope of the instant claims in view of the specification: Instant claims are drawn a method for producing methylidene malonates and cyanoacrylates by reaction iminium compound of formula II with a compound C): (i) a malonic acid ester corresponding to the formula VI or (ii) cyanoacetate corresponding to the formula V.

Claim 1 recites the limitations, “methylidene malonates” and “a 1,1-diaminoalkane” ; “acid halide and/or an acid anhydride” for the claimed method of producing “methylidene malonates and cyanoacrylates” by reacting iminium compound of formula II with (i) a malonic acid ester corresponding to the formula VI OR a cyanoacetate corresponding to the formula V. Applicant has not described the claimed genus of claimed starting materials methylidene malonates and 1,1-diaminoalkanes; intermediates, products methylidene malonates and cyanoacrylates in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed " methylidene malonates and cyanoacrylates”; “1,1-diaminoalkane”; “acid halide and/or an acid anhydride”; are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the claimed compounds.  As such, the claims lack adequate written description for the claimed "methylidene malonates and cyanoacrylates”; “1,1-diaminoalkane”; acid halide and/or an acid anhydride.
In the instant disclosure, the " methylidene malonates and cyanoacrylates” are discussed on  [0031]:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


By contrast, the nature and scope of the invention described in the Specification includes the iminium salts on [0087], malonate 2.12, malonate 2.2 and ethyl cyanoacetate on [0091]:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and preparative examples of Methylidene Malonate 2.1.2.; Acid Chlorides on example 7; table 3; Cyanoacrylate of example 15  [0116].

The extent and content of the prior art : Applicant has provided several references in the IDS which discuss producing methylidene malonates and cyanoacrylates. For example US Patent No. 7,569,719 Aug. 4, 2009, which teach producing 2-cyanoacrylates starting with an iminium salt which requires providing an iminium salt and a compound containing a methylene linkage; reacting the iminium salt and the compound  to yield a reactive electron deficient olefin and an ammonium salt
and separating from the mixture.

The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of producing methylidene malonates and cyanoacrylates.
Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus “"methylidene malonates and cyanoacrylates”; “1,1-diaminoalkane”; acid halide and/or an acid anhydride. The specification is limited to preparation of Methylidene Malonate 2.1.2 by reacting N,N,N',N'-tetraethyldiaminomethane with acetic anhydride as ; preparation of Cyanoacrylate by reacting Tetramethyldiaminomethane with Ethyl Cyanoacetate shown in the examples. 

As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of producing methylidene malonates and cyanoacrylates as claimed.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for claimed methylidene malonates” and “a 1,1-diaminoalkane” ; “acid halide and/or an acid anhydride”. 
Hence, the analysis above demonstrates that Applicants have not described the claimed method for producing methylidene malonates and cyanoacrylates  by reacting by reaction iminium compound of formula II with a compound C): a malonic acid ester corresponding to the formula VI or cyanoacetate corresponding to the formula V. As such, the Artisan of skill could not predict that Applicant possessed any species, except for that of examples shown in specification.
Thus it is concluded that the written description requirement is not satisfied.
Regarding claims 2-20, the claims are dependent of claim 1, and they failed to correct the written description issue in claim 1 and thus, these claims are rendered improper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8, 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is dependent from claim 1 which is drawn a method for producing methylidene malonates and cyanoacrylates by reaction iminium compound of formula II with a compound C): a malonic acid ester corresponding to the formula VI or cyanoacetate corresponding to the formula V; wherein a malonic acid ester of formula VI is defined by variable R1 is hydrogen (H} and R2 is a G1 to Cm hydrocarbon or heterohydrocarbon group. 
As stated in MPEP § 608.01(n), a dependent claim should “contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim”.
Claim 6 recites “malonic acid ester (i) of formula VI and one or both of R1 and R2 are independently, a C1 to C10 linear or branched alkyl group,..’ “ changing therefore the definition of variable R1 of formula VI, which broadens the scope of claim 1. Therefore claim 6 fails to further limit the subject matter of claim 1, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  
Regarding claims 7, 8, the claims are dependent of claim 6, and thus, these claims are rendered improper.
Claim 10 is dependent from claim 1 which is drawn a method for producing methylidene malonates and cyanoacrylates by reaction iminium compound of formula II with a compound C): a malonic acid ester corresponding to the formula VI or cyanoacetate corresponding to the formula V; wherein a malonic acid ester of formula VI is defined by variable R1 is hydrogen (H) and R2 is a G1 to C18 hydrocarbon or heterohydrocarbon group. 
Claim 10 recites “malonic acid ester is a di-ester wherein neither of R1 or R2 is H “which broadens the scope of claim 1. Therefore claim 10 fails to further limit the subject matter of claim 1, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
(A). Determining the scope and contents of the prior art.
(B). Ascertaining the differences between the prior art and the claims at issue.
(C ). Resolving the level of ordinary skill in the pertinent art.
(D). Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over McArdle et al. US Patent No. 7,569,719 Aug. 4, 2009 (“the ‘719 patent”; cited by Applicants in IDS) and Ates et al. Tetrahedron Letters, 1993, 34, 5711-5714 (cited by Applicant in IDS).
The ‘719 patent teach producing 2-cyanoacrylates starting with an iminium salt by the following steps:  a) providing an iminium salt and a compound containing a methylene linkage having at least one electron withdrawing substituent attached thereto, where the electron withdrawing substituent is selected from nitrile, carboxylic acids, carboxylic esters, sulphonic acids, ketones or nitro;(b) reacting the iminium salt and the compound  to yield a reactive electron deficient olefin and an ammonium salt; ( c) separating from the mixture the so formed reactive electron deficient olefin to yield the reactive electron deficient olefin, free from the iminium salt (col 4 lines 58-67 continuing in col 5; instant claim 1).
The product is a compound having one end terminating with a cyanoacrylate, cyanopentadienoate, or alkylene derived from dimalonate, e.g. compound 25  (which corresponds to the cyanoacrylate of instant claims; col 9 lines 25-30). 
The ‘719 patent teach alkyl cyanoacetate (col 5 lines 25) as substrate for reaction and malononitrile, malonic acid and its esters as example of compounds containing a methylene linkage; malonic acid and esters corresponds to instantly claimed formula VI of claims, wherein R1 is H and R2 is hydrocarbon (col 8 lines 55-67; see claim 10 of the cited reference). The iminium salt available commercially, such as Eschenmoser' s salt (the elected species)  is  disclosed on col 6 line 39; salt which is encompassed by the by instantly claimed imine of formula II  wherein R4, R5 = hydrogen; R6, R7 = methyl (hydrocarbon); X = I (halogen). Moreover, the imine salt of formula II
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
wherein R1, R2, R3 are hydrogen and R4 is an alkyl, X is SO3CH3HSO4 are discussed on col lines 52-67. Examples of imine include N-methylideneaniline which corresponds to iminium salt of formula in claim 1 wherein R4 is hydrogen, R5 is a hydrocarbon, and R5 and R7 together form a ring structure i.e. benzene. 
Examples on col 10 lines 20-67 and continuing on col 11-12 illustrate the preparation of iminium salts and  electron deficient olefin thereof, the substrate ethyl cyanoacetate, Eschenmosher's salt or N-methylideneaniline as imine the reaction entails chloroform as solvent (which corresponds to non-polar solvent of step C) conditions (ii) of instant claims 1 and claim 9). 
The difference between the process disclosed in the patent by the prior art  and the instantly claimed process is that the ‘719 patent while teaching condition (ii) of step C) non-polar solvent of the instant process it does not teach anhydride or acyl chloride. 
However, the formation of iminium salts by reaction of alkyl amine with trifluororacetic anhydride (anhydride recited in instant claim 8) is known in the prior art as shown by Ates.   Disclosed on page 5712 in the publication by Ates is the preparation in situ of iminium salts 5a,b,c  by reacting amines 4a,b, c with trifluoroacetic anhydride in methylene chloride as solvent. The iminium salts 5a,b,c generated in DCM or chloroform (i.e. non-polar solvent of instant claims 1, 9) can be used in situ or purified by distillation, undergo reaction with ketones such as with malonic ester or cyanoactic acid ester  (entry 7 and 8 on table on page 5713) to the corresponding products in high yields 83 and 86% respectively. 
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of invention was made, to modify the method for preparation of electron deficient olefin by reaction of iminium salts with a compound  containing a methylene linkage such as malonic acid and it is ester,  as taught by the ‘719 patent by preparing the imine via reaction of amine with an acyl anhydride as taught by Ates as alternative reaction conditions which are  more efficient and facile purification and utilize the imine formed in situ to react with various substrates including malonic ester  since it involves the same reaction of an iminium salt with same methylene containing  compound  as required by instant claim, and have reasonable expectation of success in obtaining the corresponding methylidene malonates and cyanoacrylates product. 
One of ordinary skill would have a reasonable expectation of success in preparing methylidene malonates and cyanoacrylates by employing the imine salts formation in situ in the presence of anhydride and reacting of iminium salt in situ or isolated with  various compounds containing a methylene group e.g. malonic acid ester or cyanoacetic acid as disclosed in the prior art.
In conclusion, the prior art by the ‘719 patent and Ates  disclose the elements of the process for synthesis of methylidene malonates and cyanoacrylates by reacting imine with malonic acid ester or cyanoacetate and non-polar solvent with sufficient guidance, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill.
Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; or (E) "Obvious to try" - choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success.
Consequently, the instant claims are obvious over the prior art.
2. Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over McArdle et al. US Patent No. 7,569,719 Aug. 4, 2009 (“the ‘719 patent”; cited by Applicants in IDS) and  Ates et al. Tetrahedron Letters, 1993, 34, 5711-5714 (cited by Applicant in IDS) as applied to claims 1-17 above, and further in view of Vogel’s Textbook of Quantitative Chemical Analysis 5th edition, Longman Scientific & Technical 1989. Page 216-220 (cited by Applicants in IDS)
The ‘719 patent teach producing cyanoacrylates starting with an iminium salt which requires the following steps:  
a) providing an iminium salt and a compound containing a methylene linkage 
(b) reacting the iminium salt and the methylene containing compound to yield a reactive electron deficient olefin 
( c) separating from the mixture the so formed reactive electron deficient olefin to yield the reactive electron deficient olefin, free from the iminium salt (col 4 lines 58-67 continuing in col 5; instant claim 1).
The electron deficient olefin may also be a compound 25 having one end terminating with a cyanoacrylate, cyanopentadienoate, or alkylene derived from dimalonate (which corresponds to 1,1-disubstituted ethylenes of instant claims; col 9 lines 25-30). 
The ‘719 patent teach alkyl cyanoacetate (col 5 lines 25) as substrate for reaction and malononitrile, malonic acid and its esters as example of compounds containing a methylene linkage; malonic acid and esters (col 8 lines 55-67; see claim 10 of the cited reference;  which encompasses the elected species).
The iminium salt available commercially, such as Eschenmoser' s salt (the elected species)  is  disclosed on col 6 line 39; salt which is encompassed by the by instantly claimed imine of formula of claim 18 wherein R4, R5 = hydrogen; R6, R7 = methyl (hydrocarbon); X = I (halogen). Moreover, the imine salt of formula 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
wherein R1, R2, R3 are hydrogen and R4 is an alkyl, X is SO3CH3HSO4 are discussed on col lines 52-67. Examples of imine include N-methylideneaniline which corresponds to iminium salt of formula in claim 18 wherein R4 is hydrogen, R5 is a hydrocarbon, and R5 and R7 together form a ring structure i.e. benzene. 
Examples on col 10 lines 20-67 and continuing on col 11-12 illustrates the preparation of iminium salts and  electron deficient olefin thereof, the substrate ethyl cyanoacetate, Eschenmosher's salt or N-methylideneaniline as imine the reaction entails chloroform as solvent (which corresponds to non-polar solvent of step C) conditions (ii) of instant claims 18 and claim 20). 
The differences between the prior art and the claims at issue is that the ‘719 patent does not disclose treating the solution of ethylenic product with a solid phase material. 
This limitation is taught by prior art by  Ates and Vogel;  on page 5712 in the publication by Ates is the preparation in situ of iminium salts 5a,b,c  The iminium salts 5a,b,c generated in DCM or chloroform (i.e. non-polar solvent of instant claims 1, 9) can be used in situ or purified by distillation, undergo reaction with ketones such as with malonic ester or cyanoacetic acid ester  (entry 7 and 8 on table on page 5713) to the corresponding 1,1-disubstituted ethylenes products in high yields 83 and 86% respectively. 
Regarding the limitation of treating a solution of product with a solid phase, such alumina as recited in instant claims 18-19, the improvement of the process appears to be drawn to chromatographic purification which is  disclosed in the reference by Ates on page 5714 is the chromatographic separation of the product.
Additionally, Vogel teaches techniques for purification of compounds including chromatography which requires using solid phase materials such as alumina, for removing of polar impurities by abortion on the solid material (page 216).    Vogel describes the general procedure for purification by using alumina to remove the polar material from a reaction mixture (instant claim 20). 
Based on the teachings of the prior art cited herein, on skilled in the art would be motivated to utilize  the processes for preparation of  methylidene malonates and cyanoacrylates by reacting imines with methylene containing substrates as taught by the ‘719 patent and Ates to arrive at the instant claimed process with the expectation of success in order to produce methylidene malonates and cyanoacrylates upon chromatographic separation utilizing  a solid phase such as alumina.
In conclusion, the method for producing methylidene malonates and cyanoacrylates and purification by chromatography using alumina as absorbent material was known in the art at the time the instant invention was made.  
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In the instant case, the ‘719 patent and Ates, teach the elements of the claimed preparation of methylidene malonates or cyanoacrylates by reaction of iminium salt with an compound containing a methylene while Vogel’s teaches removing of polar material of a reaction mixture by adsorption using alumina, with sufficient guidance,  and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill. 
The presently claimed invention therefore corresponds to combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results; See MPEP § 2143.   
Therefore, instant claims are obvious over the combined teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of SN  14/628,273 , now U.S. Patent No. 10,597,355. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the claims of the ‘355 patent are drawn to a method of producing methylidene malonates and cyanoacrylates which method comprises reacting compound (A) which is a cyanoactetate (ii) of formula V and R2 is a C1 to C6 hydrocarbon  (i) a malonic acid ester corresponding to the formula  VI or (ii) a cyanoacetate corresponding to the formula V with an iminium salt corresponding to the formula II in the presence of acyl halide or acid anhydride.
Specification
The abstract of the disclosure is objected to because it does not reflect the technical disclosure of the patent. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper content of an Abstract of the Disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use. Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

Complete revision of the content of the abstract is required on a separate sheet. 
Conclusion
Claims 1-20 are rejected. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622